341 F.2d 297
Kate Ragan KEARNS, Katherine Kearns Cheek, and Amos Ragan Kearns, Charles Leslie Kearns, and Katherine Kearns Cheek, Executors and Trustees under the Will of Gurney H. Kearns, Deceased, Appellees,v.GAY APPAREL CORPORATION, Appellant.Kate Ragan KEARNS, Katherine Kearns Cheek, and Amos Ragan Kearns, Charles Leslie Kearns, and Katherine Kearns Cheek, Executors and Trustees under the Will of Gurney H. Kearns, Deceased, Appellants,v.GAY APPAREL CORPORATION, Appellee.
No. 9681.
No. 9682.
United States Court of Appeals Fourth Circuit.
Argued February 3, 1965.
Decided February 5, 1965.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Johnson J. Hayes, Judge.
Alexander H. Slaughter (W. Gibson Harris and Battle, Neal, Harris, Minor & Williams, Richmond, Va., on brief), for appellant in No. 9681 and appellee in No. 9682.
Hubert Humphrey, Greensboro, N. C. (McLendon, Brim, Holderness & Brooks, Greensboro, N. C., on brief), for appellees in No. 9681 and appellant in No. 9682.
Before BRYAN and BELL, Circuit Judges, and CHRISTIE, District Judge.
PER CURIAM:


1
Upon consideration of the record and the arguments of counsel, on brief and orally, we perceive no error in the judgment of the District Court, and accordingly it will be affirmed, D.C., 232 F. Supp. 475.


2
Affirmed.